Beck, Ch. J.
The defendant claims to hold the property upon an execution issued on a judgment against Gordon, who had owned the chattels and executed a mortgage thereon. Under the mortgage, Clark held the title-and right of possession of the property. His claim as intervenor is based thereon. As against Gordon, his right is clear and cannot be disputed. Did defendant acquire, under the levy, the right to the possession of the chattels ? This court has held that a mortgagor of personal property has no interest thefein which can be levied-upon and sold under execution. Campbell v. Leonard, 11 Iowa, 489. Gordon having no interest in the property that could have been taken upon the execution, the levy made by defendant did not defeat, the title of Clark and his- right of possession. As against defendant, also, Clark is entitled to the property. The judgment of the district court must be
Affirmed.